COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-07-200-CV





IN RE ROBERT STEVEN HOWARD	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator's petition for writ of habeas corpus and is of the opinion that relief should be denied because relator has failed to include a certified or sworn copy of the contempt order that is complained of.  
See 
Tex. R. App. P.
 52.3(j)(1)(A).  
Accordingly, relator's petition for writ of habeas corpus is denied.

Relator shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM





PANEL B:	WALKER, DAUPHINOT, and GARDNER, JJ.



DELIVERED: June 15, 2007

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.